Citation Nr: 1218724	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975, and from February 1985 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board denied this claim in a December 2010 decision.  In a July 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's December 2010 decision, and remanded this claim for further action consistent with the terms in the joint motion. 

The Board notes that the Veteran submitted additional evidence in the form of statements by witnesses and an April 2012 private opinion regarding the etiology of his PTSD which have not been considered by the RO.  On his behalf, the Veteran's representative, in an April 2012 letter, waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Nevertheless, as the Board must remand this claim for further development, the RO will have an opportunity to consider this additional evidence as well. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for PTSD must be remanded for further development in accordance with the terms of the joint motion for remand.

In the joint motion for remand, the parties agreed that the evidence of record triggered VA's duty to provide a VA examination pursuant to its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, the parties noted that under the recently amended version of 38 C.F.R. § 3.304(f) (2011), corroboration of an alleged in-service stressor by independent sources is not always necessary if the claimed stressor is related to the veteran's fear of hostile military or terrorist activity.  In such a case, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  The parties found that because the Veteran has been diagnosed with PTSD and has alleged, in part, experiencing fear of hostile military activity (as discussed below) which is potentially consistent with the circumstances of his service, VA has a duty to provide a medical examination or obtain a medical opinion to assess the etiology of his PTSD.  See McLendon, 20 Vet. App. at 83.  

Although PTSD has been diagnosed, a VA opinion is not of record linking the Veteran's PTSD symptoms to fear of hostile military or terrorist activity.  His service personnel records show that his unit took part in Operation Eagle Pull and Operation Frequent Wind, which involved the evacuation of Phnom Penh, Cambodia and Saigon, Vietnam, respectively.  However, the Veteran's statements with regard to fear of hostile military activity are equivocal.  Specifically, a January 2004 Vet Center record reflects that the Veteran reported witnessing the degraded conditions of Vietnamese refugees aboard ship.  He also reported witnessing Vietnamese being tortured while he stood guard.  Further, he stated that he could hear rockets and bombs on a nightly basis, which "seemed to remind him that he could be killed."  However, in an April 2004 Vet Center record, the Veteran did not mention seeing Vietnamese being tortured or hearing rockets or bombs.  Rather, he only mentioned the inhumane conditions of the Vietnamese refugees.  He also denied being exposed to combat or friendly or hostile fire, or witnessing the deaths of fellow service members, although he did reportedly see the bodies of approximately thirty Marines who had been killed.  It should be noted that the Veteran has never stated that he was in close proximity to rocket or mortar fire or small arms fire. 

On remand, the Veteran should be scheduled for an examination with a VA psychiatrist or psychologist to assess whether he has PTSD as a result of an in-service stressor involving fear of hostile military or terrorist activity.  The examiner is advised that under the amended regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

The examiner should also address whether the Veteran has PTSD as a result of any other event in service, to include witnessing the degraded conditions of Vietnamese civilians aboard ship.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the Veteran's statements and other evidence and determine whether the Veteran has identified any service stressors which can be corroborated, but for which VA has not yet undertaken efforts to corroborate.  With respect to any such stressors events identified, the RO should undertake appropriate development to attempt to corroborate the stressors. 
2.  Thereafter, the Veteran should be scheduled for a VA medical examination by a VA psychiatrist or psychologist to assess the likelihood that the Veteran has PTSD as a result of an in-service stressor. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:

A.  Whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran has an in-service stressor related to fear of hostile military or terrorist activity which is adequate to support a diagnosis of PTSD, or whether such a relationship is unlikely (i.e., less than a 50 percent degree of probability).  

B.  With respect to any stressor event the RO has determined is corroborated, whether it is at least as likely as not that the Veteran's symptoms are related to that in-service stressors or whether such a relationship is unlikely.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The RO should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

